DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Bird on Monday, November 15, 2021.
The application has been amended as follows:
IN THE CLAIMS
The text of the claims has been replaced with the text below:
Claim 1. (currently amended): A vehicle lamp provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction, the vehicle lamp comprising:
a high beam light source comprising a plurality of individual light-emitting elements 
a low beam light source;
a first high beam predetermined light distribution pattern by irradiating light, which is to be emitted from the plurality of individual light emitting elements, toward a region ahead of the vehicle lamp;
a second movable optical member configured to form a low beam predetermined light distribution pattern by irradiating light, which is to be emitted from the low beam light source, towards the region ahead of the vehicle lamp; and
a control unit configured to adjust the high beam predetermined light distribution pattern and the low beam predetermined light distribution pattern according to a tilted state of the vehicle body,
wherein the control unit is configured to adjust the high beam predetermined light distribution pattern and the low beam predetermined light distribution pattern so that in a light distribution pattern corresponding to when the vehicle body is tilted, no light is irradiated in a region located outside a light distribution pattern corresponding to when the vehicle body is in a vertical state;
wherein the high beam light distribution pattern corresponding to when the vehicle body is tilted is adjusted by the control unit by turning on and off the plurality of individual light emitting elements.

Claim 2. (currently amended): The vehicle lamp according to Claim 1, wherein the has 
wherein the control unit is configured to adjust the low beam light distribution pattern so that the cutoff line is to be maintained in a horizontal direction even when the vehicle body is tilted.


wherein the control unit is configured to adjust the high beam light distribution pattern so that the non-irradiation region continues to be arranged in the part corresponding to the target object even when the vehicle body is tilted.

Claim 4. (canceled)

Claim 5. (currently amended): The vehicle lamp according to Claim 1, wherein the second optical member is configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror, and
wherein the control unit is configured to adjust the low beam predetermined light
distribution pattern by controlling a scanning direction of the light with at least one of the rotary reflector, the Galvano mirror, the MEMS mirror, and the polygon mirror.

Claim 6. (previously presented): The vehicle lamp according to one of Claim 1, further comprising a sensor for detecting the tilted state of the vehicle body.

Claim 7. (currently amended): A vehicle lamp provided on a vehicle capable of traveling around a corner by tilting a vehicle body toward a turning direction, the vehicle lamp comprising:
high beam light source comprising a plurality of individual light-emitting elements that are turned on and off based on a tilted state of the vehicle;
a low beam light source;
a first high beam plurality of individual light-emitting elementslamp;
a second optical member configured to form a low beam predetermined light distribution pattern by irradiating light, which is to be emitted from the low beam light source, towards the region ahead of the vehicle lamp; and
a correction mechanism configured to correct at least one of an angle and a position of the second optical member to a tilted state of the vehicle body,
wherein the second optical member comprises at least a projector lens and a reflecting body, and
wherein the reflecting body includes 

Claim 8. (currently amended): The vehicle lamp according to Claim 7, wherein the has 
wherein the correction mechanism is configured to correct the angle of the second optical member so that, even when the vehicle is tilted, a longitudinal direction of the cutoff line of the low beam light distribution pattern is to be maintained along a horizontal direction, and/or
to correct the high beam light distribution pattern 

Claim 9. (previously amended): The vehicle lamp according to Claim 7, wherein the correction mechanism is configured to correct the angle by rotating at least one of the projector lens and the reflecting body.

Claim 10. (previously presented): The vehicle lamp according to Claim 7, wherein the correction mechanism is configured to correct the position by changing relative positions of the projector lens and the reflecting body. 

Claim 11. (previously presented): The vehicle lamp according to Claim 9, wherein the reflecting body is configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror.

Claim 12. (previously presented): The vehicle lamp according to Claim 7, further comprising a sensor for detecting the tilted state of the vehicle body.

Claim 13. (previously presented) The vehicle lamp according to Claim 10, wherein the reflecting body is configured by at least one of a rotary reflector, a Galvano mirror, a MEMS mirror, and a polygon mirror.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to Independent Claims 1 and 7, the Applicant has sufficiently amended and claimed the vehicle lamp including the high beam light source and the low beam light source, the first and second optical members, and the control unit (or correction mechanism).  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the switching on/off of the light-emitting elements of the high beam light source and the second optical member being movable based on a tilted state of the vehicle body.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Wednesday, November 17, 2021
/Jason M Han/Primary Examiner, Art Unit 2875